IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,426



                   EX PARTE REGINALD DONELL RICE, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. 366-83058-06 IN THE 366 TH JUDICIAL DISTRICT COURT
                         FROM COLLIN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his

conviction. Rice v. State, No. 05-07-00704-CR (Tex. App. – Dallas, August 14, 2008, pet. ref’d).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

counsel failed to preserve issues regarding his motion to suppress evidence, and failed to object to

the evidence when it was introduced at trial. Applicant also alleges that counsel failed to advise him
                                                                                                   2

that the State was seeking to enhance his punishment, and entered a plea of “true” to the

enhancements on Applicant’s behalf, knowing that Applicant intended to plead “not true.”

       The trial court obtained an affidavit from trial counsel, and conducted a habeas hearing at

which trial counsel testified. Based on the record, affidavits and testimony, the trial court has

determined that trial counsel’s performance was deficient in that counsel failed to preserve

suppression issues by objecting when the evidence was introduced at trial, by not informing

Applicant of the possible range of punishment in this case, and by pleading “true” to the

enhancements on Applicant’s behalf when it was Applicant’s intent to plead “not true.” The trial

court also finds that such ineffective representation prejudiced Applicant. We find, therefore, that

Applicant is entitled to relief. The judgment in Cause No. 366-83058-06 from the 366th Judicial

District Court of Collin County is set aside, and Applicant is remanded to the custody of the Sheriff

of Collin County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: September 29, 2010
Do Not Publish